DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, & 5-8, 10-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0027859) in view of Shen et al. (US 2016/0233458).
Regarding claim 1, Kim discloses that a display device, comprising:
a first substrate 100 (Fig. 3);
a first active element layer 150, disposed on the first substrate 100 (Fig. 3);

a first pixel defining layer 160, disposed on the first active element layer 150 and having a first opening, a second opening and a third opening (Fig. 8, note: between elements 160), wherein the first light-emitting layer 142, the second light-emitting layer 142and the third light-emitting layer 142 are disposed in the first opening, the second opening and the third opening respectively (Fig. 8); 
a fourth light-emitting element, a fifth light-emitting element 240 and a sixth light-emitting element 240, disposed on the first pixel defining layer, wherein the fourth light-emitting element 240, the fifth light-emitting element 240 and the sixth light-emitting element 240 have a fourth light-emitting layer 242, a fifth light-emitting layer 242 and a sixth light-emitting layer 242 respectively, the second light-emitting element is disposed between the fourth light-emitting element and the fifth light-emitting element, and the third light-emitting 
Kim fails to specify that a vertical distance between the first light-emitting element and the fourth light-emitting element is greater than 0 micrometers and less than or equal to 5 micrometers and  a plurality of spacers disposed on the first pixel defining layer, and disposed between the first substrate and a second substrate, wherein the spacers space apart from and do not contact the second electrodes of the first light-emitting element, the second light-emitting element, and the third light-emitting element.
However, Shen suggests that a plurality of spacers 204 disposed on the first pixel defining layer (element surrounds element 102 in Fig. 7), and disposed between the first substrate and a second substrate, wherein the spacers space apart from and do not contact the second electrodes 103 of the first light-emitting element, the second light-emitting element, and the third light-emitting element (because element 205 are located between element 204 & 103).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with a plurality of spacers disposed on the first pixel defining layer, and disposed between the first substrate and a second substrate, wherein the spacers space apart from and do not contact the second electrodes of the first light-emitting element, the second light-emitting element, and the third light-emitting element as taught by Shin in order to enhance contrast ratio of the display (para. 0029) and 
Kim & Shen fails to teach a vertical distance between the first light-emitting element and the fourth light-emitting element is greater than 0 micrometers and less than or equal to 5 micrometers.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain distance between the first light-emitting element to the fourth light-emitting element, because it would have been to obtain a certain distance between the first light-emitting element to the fourth light-emitting element to achieve desirable display quality.	
Reclaim 2, Kim & Shen disclose that the second substrate 200, disposed opposite to the first substrate 100, wherein the first light-emitting element, the second light-emitting element, the third light-emitting element, the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element are disposed between the first substrate and the second substrate (Kim, Fig. 3).
Reclaim 3, Kim & Shen disclose that a second active element layer, disposed on the second substrate, wherein the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element are electrically connected with the second active element layer (Kim, Fig. 3);

Reclaim 5, Kim & Shen disclose that spacers are disposed between the fourth light-emitting element and the first pixel defining layer, between the fifth light-emitting element and the first pixel defining layer and between the sixth light-emitting element and the first pixel defining layer (Kim in view of Shen, note: a plurality of spacers are located on the second substrate, not the first substrate).
Reclaim 6, Kim & Shen disclose that colors of the first light-emitting layer, the second light-emitting layer and the third light-emitting layer are different from each other, and colors of the fourth light-emitting layer, the fifth light-emitting layer and the sixth light-emitting layer are different from each other (Kim, Fig 3, para. 0043).
Reclaim 7, Kim & Shen disclose that the colors of the second light-emitting layer, the fourth light-emitting layer and the fifth light-emitting layer are different from each other, and the colors of the third light-emitting layer, the fifth light-emitting layer and the sixth light-emitting layer are different from each other  (Kim, Fig 3, para. 0043).
Reclaim 8, Kim & Shin disclose that the colors of the first light-emitting layer and the fourth light-emitting layer are identical, the colors of the second light-emitting layer and the fifth light-emitting layer are identical, and the colors of the third light-emitting layer and the sixth light-emitting layer are identical (Kim, Fig 3, para. 0043).

Reclaim 11, Kim & Shen disclose that a material of the first pixel defining layer 160 comprises a photoresist material (Kim, Fig. 3).
Reclaim 12, Kim & Shen disclose that the first light-emitting element, the second light-emitting element and the third light-emitting element are top- emission light-emitting elements, and the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element are bottom- emission light-emitting elements (Kim, Fig. 3).
Reclaim 13, Kim & Shen disclose that a gap is provided between the first light-emitting element and the fourth light-emitting element, between the second light-emitting element and the fifth light-emitting element and between the third light-emitting element and the sixth light-emitting element (Kim, Fig. 3).
Reclaim 14, Kim & Shen disclose that the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element are electrically connected with a second active element layer, wherein the first active element layer comprises a plurality of first active elements, gates, drains and sources of the first active elements comprising a metal material, and the second active element layer comprises a plurality of second active elements, gates, drains and sources of the second active elements comprising a transparent material (Kim, Fig. 3, note: a thin film transistor).
Regarding claim 16, Kim & Shen disclose that a display device, comprising: 
a first substrate 100 (Fig. 9 or 10);

a first light-emitting element 140, a second light-emitting element and a third light-emitting element, electrically connected with the first active element layer, wherein the first light-emitting element includes a first electrode, a first light-emitting layer 142 and a second electrode 143 stacked in sequence, wherein the second light-emitting element includes a first electrode, a second light-emitting layer and a second electrode stacked in sequence, and wherein the third light-emitting element includes a first electrode, a third light-emitting layer and a second electrode stacked in sequence (Kim, Fig. 2 and 9-10);
a first pixel defining layer 160, disposed on the first active element layer and having a first opening, a second opening and a third opening, wherein the first light-emitting layer, the second light-emitting layer and the third light-emitting layer are disposed in the first opening, the second opening and the third opening respectively (Kim, Fig. 9 or 10);
a fourth light-emitting element, a fifth light-emitting element and a sixth light-emitting element, disposed on the first pixel defining layer, wherein the fourth light-emitting element includes a first electrode, a fourth light-emitting layer and a second electrode stacked in sequence, wherein the fifth light-emitting element includes a first electrode, a fifth light-emitting layer and a second electrode stacked in sequence, and wherein the sixth light-emitting element includes a first electrode, a sixth light-emitting layer and a second electrode stacked in sequence, the second light-emitting element is disposed between the fourth light-emitting element and the fifth light-emitting element, and the third light-emitting element is disposed between the fifth light-emitting element and the sixth light-emitting element, wherein a vertical distance between the first light-emitting element and the fourth light-emitting element 
a second substrate 200, disposed opposite to the first substrate, wherein the first light-emitting element, the second light-emitting element, the third light-emitting element, the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element are disposed between the first substrate and the second substrate;
a second active element layer, disposed on the second substrate, wherein the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element are electrically connected with the second active element layer;
a second pixel defining layer 260, disposed on the second active element layer and having a fourth opening, a fifth opening and a sixth opening, wherein the fourth light-emitting layer, the fifth light-emitting layer and the sixth light-emitting layer are disposed in the fourth opening, the fifth opening and the sixth opening respectively; and
a plurality of spacers disposed on the first pixel defining layer, and disposed between the first substrate and the second substrate, wherein the second electrodes of the first light-emitting element, the second light-emitting element and the third light-emitting element are electrically connected with the second electrodes of the fourth light-emitting element, the fifth light-emitting element and the sixth light-emitting element (Shen, Fig. 5).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899